Title: To George Washington from Edmund Randolph, 2 February 1794
From: Randolph, Edmund
To: Washington, George


          
            Sunday evening [2 Feb. 1794]
          
          E. Randolph has the honor of informing the President, that, as far as he has
            understood, it is not intended, that a committee should wait upon
            him, with the resolution; but that it should be transmitted. If
            this be the case, as it pretty certainly is, no immediate answer will be necessary.
          Supposing it to be otherwise; namely that a committee are to be the bearers of the
            resolution Still the answer, which the President has recited, seems to be proper in the
            first instance. For time must be taken to consider the
            resolution, so as to determine how far it is to be complied with, or
            if at all. The President will be pleased to recollect, that a distinction was taken at
            the first interview, between the resolution, as an executive and a legislative act. At least it was not meant by E.R. that if papers were asked for in
            a legislative capacity, altho’ without qualification, what was proper for the public eye
            should not be sent. The only idea, which he contemplated, was, that what was required
            without qualification, should not be granted without qualification; but that what was
            improper should be witheld.
          E.R. had asked himself, how the President was to know, whether the resolution was a
            legislative or executive act? For it is very probable, that it will not be specified. To
            this the answer appears to be, that if the President chooses to understand it, without
            more accurate information, to be executive; he may then oppose in toto. If he chooses to
            understand it, as a legislative act, for the sake of avoiding unnecessary contests; he
            may do so, without injury to the executive rights, and discriminate such parts of the
            correspondence, as are unfit to be communicated. Or if he should be of opinion, that he
            ought to observe a different line of conduct, according as the resolution may be
            executive or legislative; and will not undertake to decide, whether it be of an
            executive or legislative nature; he may, it is presumed, call for an explanation, as to
            the source, from which it proceeds.
          Be this as it may; and even if a committee, contrary to what is
            now probable, should bring the resolution; the answer, mentioned by the President,
            remains perfectly apt and proper.
        